






WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY


2012 EQUITY INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED SHARE UNIT AWARD AGREEMENT


WHEREAS, Willis Group Holdings Public Limited Company and any successor thereto,
hereinafter referred to as the "Company," has adopted the Willis Group Holdings
Public Limited Company 2012 Equity Incentive Plan, as may be amended from time
to time (the "Plan");


WHEREAS, the Committee (as defined in the Plan) has determined that it would be
in the best interests of the Company and its shareholders to grant
performance-based Restricted Share Units ("PRSUs") provided for herein to the
Executive (as hereinafter defined) pursuant to the Plan and the terms set forth
herein;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto do hereby agree as follows:


THIS PERFORMANCE-BASED RESTRICTED SHARE UNIT AWARD AGREEMENT (this "Agreement"),
effective as of May 10, 2013, is made by and between the Company and the
individual (the "Executive"), who has signed or electronically accepted this
Agreement (including the Schedules attached hereto) in the manner specified in
the Executive's online account with the Company's designated broker/stock plan
administrator.


ARTICLE I


DEFINITIONS


Defined terms used in this Agreement shall have the meaning specified below, or
to the extent not defined, as specified in the Plan unless the context clearly
indicates to the contrary.


Section 1.1 - Adjusted Earnings for LTIP


"Adjusted Earnings for LTIP" shall mean Earnings Before Interest and Taxes plus
income for associates and income for non-controlling interests; calculated on an
actual currency basis, subject to adjustments.


Section 1.2 - Cause


"Cause" shall have the same meaning as the definition stated in the Employment
Agreement.


Section 1.3 - Change of Control


"Change of Control" shall have the same meaning as the definition stated in the
Employment Agreement.


Section 1.4 - Deemed Vesting Commencement Date


"Deemed Vesting Commencement Date" shall mean April 30, 2013 for purposes of the
forfeiture provisions set forth in Section 3.2 below.


Section 1.5 - Disability


"Disability" shall have the same meaning as the definition stated in the
Employment Agreement.


Section 1.6 - Earned Date


"Earned Date" shall mean the date that the Committee certifies the attainment of
the Performance Objectives.



1
6598029-v8\GESDMS

--------------------------------------------------------------------------------




Section 1.7 - Earned Performance Shares


"Earned Performance Shares" shall mean Shares subject to the PRSUs in respect of
which the applicable Performance Objectives, as set out in Section 3.1 and
Schedule B to the Agreement, have been achieved and shall become eligible for
vesting and payment as set out in Section 3.2.


Section 1.8 - Employment Agreement


"Employment Agreement" shall mean the agreement entered into on October 16, 2012
by and between the Company and the Executive.


Section 1.9 - Good Reason


"Good Reason" shall have the same meaning as the definition stated in the
Employment Agreement.


Section 1.10 - Grant Date


"Grant Date" shall mean the date set forth in a Schedule to the Agreement or
communicated to the Executive through his online account with the Company's
designated broker/stock plan administrator.


Section 1.11 - Initial Term


"Initial Term" shall have the same meaning as the definition stated in the
Employment Agreement.


Section 1.12 - LTIP


"Long-Term Incentive Program” or "LTIP" is a 2013 program adopted by the
Compensation Committee of the Company under which grants of equity awards and/or
cash awards are to be made to certain eligible employees of the Company and its
Subsidiaries.


Section 1.13 - Organic Commissions and Fees Growth for LTIP


"Organic Commissions and Fees Growth for LTIP" shall mean the growth in
commissions and fees, including market driven income, calculated on a constant
currency basis, as adjusted.


Section 1.14 - Performance Objectives


"Performance Objectives" shall mean the performance objectives based on Adjusted
Earnings for LTIP and Organic Commissions and Fees Growth for LTIP that are set
forth in Section 3. l(a) and Schedule B to this Agreement.


Section 1.15 - Performance Period
"Performance Period" shall mean January I, 2013 to December 31, 2015.


Section 1.16 - Plan


"Plan" shall mean the Willis Group Holdings Public Limited Company 2012 Equity
Incentive Plan, as amended from time to time.


Section 1.17 - Pronouns


The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.


Section 1.18 - Performance-Based Restricted Share Units


"Performance Based Restricted Share Units" or "PRSUs" shall mean a conditional
right to receive Shares, pursuant to the terms of the Plan and this Agreement
upon vesting and settlement, subject to the attainment of the Performance
Objectives and the Executive's continued employment through the Vesting Date.

2
6598029-v8\GESDMS

--------------------------------------------------------------------------------






Section 1.19 - Renewal Term


"Renewal Term" shall have the same meaning as the definition stated in the
Employment Agreement.


Section 1.20 - Retirement


"Retirement" shall mean a termination of employment described in the first
sentence of Section 3(c) of the Employment Agreement.


Section 1.21 - Shares


"Shares" shall mean Ordinary Shares of the Company, Nominal Value of $0.000115
per Share, which may be authorized but unissued.


Section 1.22 - Vesting Date


"Vesting Date" shall mean March 5, 2016, provided however, if the Vesting Date
falls on a date when the Company determines that the Executive is not permitted
to sell Shares on the open market for any reason, including under the Company's
Insider Trading Policy (or any successor policy), then such Vesting Date instead
shall be the later of the next business day of the next occurring open "window
period" applicable to the Executive or the next business day when the Company
determines that the Executive is not prohibited from selling Shares on the open
market.


ARTICLE II


GRANT OF PERFORMANCE-BASED RESTRICTED SHARE UNITS


Section 2.1 - Grant of the Performance-Based Restricted Share Units


Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement including any country-specific provisions
set forth in Schedule A to this Agreement, the Company hereby grants to the
Executive the target number of PRSU s specified in Schedule B to the Agreement
or as stated in the Executive's online account with the Company's designated
broker/stock plan administrator. This grant is a grant made pursuant to Section
l (f) of the Employment Agreement. It is the understanding and intent of the
parties that this Agreement shall in all respects be consistent with the
provisions of the Employment Agreement. In the event of any conflict between the
terms of the Agreement or the Plan and the provisions of the Employment
Agreement, the provisions of the Employment Agreement that are more favorable to
the Executive shall control.


Section 2.2 - PRSU Payment


In accordance with Section 7(d)(ii) of the Plan, the Shares to be issued upon
settlement of the PRSU s must be fully paid up prior to issuance of Shares by
payment of the Nominal Value per Share. The Committee shall ensure that payment
of the Nominal Value for any Shares underlying the PRSUs is received by it on
behalf of the Executive at the time the PRSUs are settled from a non-Irish
Subsidiary or other source and shall establish any procedures or protocols
necessary to ensure that payment is timely received.


Section 2.3 - Employment or Service Rights


Subject to the terms of the Employment Agreement, the rights and obligations of
the Executive under the terms of his office or employment with the Company shall
not be affected by his participation in this Plan or any right which he may have
to participate in it.


Section 2.4 - Adjustments in PRSUs Pursuant to Change of Control or Similar
Event, etc


Subject to Sections 12 and 13 of the Plan, in the event that the outstanding
Shares subject to the PRSUs are, from time to time, changed into or exchanged
for a different number or kind of Shares or other securities, by reason of a
share split, spin-off, share or extraordinary cash dividend, share combination
or reclassification, recapitalization or merger, Change of Control, or similar
event, the Committee shall, in its absolute discretion, substitute or adjust
proportionally (i)

3
6598029-v8\GESDMS

--------------------------------------------------------------------------------




the number and kind of Shares subject to the PRSUs; (ii) the terms and
conditions of the PRSUs (including without limitation, any applicable
Performance Objectives with respect thereto); and/or (iii) the purchase price
with respect to the PRSUs. An adjustment may have the effect of reducing the
price at which Shares may be acquired to less than their Nominal Value (the
"Shortfall"), but only if and to the extent that the Committee shall be
authorized to capitalize from the reserves of the Company a sum equal to the
Shortfall and to apply that sum in paying up that amount on the Shares. Any such
adjustment or determination made by the Committee shall be final and binding
upon the Executive, the Company and all other interested persons. The PRSUs
shall not immediately vest unless the Committee so determines at the time of the
Change of Control, in its absolute discretion, on such terms and conditions that
the Committee deems appropriate.


Section 2.5 - Tax Withholding


The Executive acknowledges that, regardless of any action taken by the Company,
the ultimate liability for all Tax-Related Items related to the Executive's
participation in the Plan and legally applicable to the Executive or deemed by
the Company, in its discretion, to be an appropriate charge to the Executive
even if legally applicable to the Company, is and remains the Executive's
responsibility and may exceed the amount actually withheld by the Company. The
Executive further acknowledges that the Company (1) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the PRSUs, including, but not limited to, the grant, vesting or
settlement of the PRSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends and/or any dividend equivalents; and
(2) does not commit to and are under no obligation to structure the terms of the
grant or any aspect of the PRSUs to reduce or eliminate the Executive's
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Executive is subject to Tax-
Related Items in more than one jurisdiction between the Grant Date and the date
of any relevant taxable or tax withholding event, as applicable, the Executive
acknowledges that the Company (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, Executive
agrees to make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items.


In this regard, the Executive may elect to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following (provided that
the Committee does not indicate that alternative (iii) is unavailable):


(i)
withholding from the Executive's wages or other cash compensation paid to the
Executive by the Company; or



(ii)
withholding from proceeds of the sale of Shares issued upon vesting of the PRSUs
either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Executive's behalf pursuant to this authorization without
further consent); or



(iii)
withholding in Shares to be issued upon settlement of the PRSU unless the
Committee, it its sole discretion, indicates that this method of withholding is
not available prior to the applicable taxable or tax withholding event.



Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Executive will receive a refund of any over­ withheld amount in
cash and will have no entitlement to the Share equivalent. If the obligation for
Tax­ Related Items is satisfied by withholding in Shares, for tax purposes, the
Executive is deemed to have been issued the full number of Shares subject to the
vested PRSUs, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items.


Finally, the Executive agrees to pay to the Company and amount of Tax-Related
Items that the Company may be required to withhold or account for as a result of
the Executive's participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares if the Executive fails to comply with his
obligations in connection with the Tax-Related Items.


Section 2.6 - Clawback Policy


The Company may cancel all or part of the PRSUs or require payment by the
Executive to the Company of all or part of any amount or Shares acquired by the
Executive upon vesting and settlement of the PRSUs pursuant to the

4
6598029-v8\GESDMS

--------------------------------------------------------------------------------




Company's Clawback Policy, as stated in Section 10 of the Plan only if the
Executive violates the noncompetition provision in Section 6(d) of the
Employment Agreement.


ARTICLE III


PERFORMANCE AND TIME-BASED VESTING REQUIREMENTS


Section 3.1 - Earned Performance Shares


(a)Subject to Sections 3.l(b) and (c) below, the Shares subject to the PRSUs
shall become Earned Performance Shares as of the Earned Date and shall become
eligible to vest and become payable in accordance with the provisions of Section
3.2 if and to the extent that the Performance Objectives set out in Target 1
(applicable to 50% of Target Number of Shares) and Target 2 (applicable to 50%
of Target Number of Shares) of Schedule B to this Agreement are attained.


(b)As of the Earned Date, the Committee shall certify the attainment level of
applicable Performance Objectives, and based on such certification, shall
declare the number of Shares subject to the PRSUs that shall become Earned
Performance Shares. Anything to the contrary in this Section 3.1 and Schedule B
to this Agreement notwithstanding, the Committee retains sole discretion to
determine the number of Shares subject to the PRSUs that will become Earned
Performance Shares.


(c)The Executive understands and agrees that the terms under which the PRSU s
shall become Earned Performance Shares (as described in Section 3.1 above and in
Schedule B) is confidential and the Executive agrees not to disclose, reproduce
or distribute such confidential information concerning the Company, except as
required in the course of the Executive's employment with the Company, without
the prior written consent of the Company. The Executive's failure to abide by
this condition may result in the immediate cancellation of the PRSUs.


(d)Shares subject to the PRSUs that are not declared by the Committee on the
Earned Date to be Earned Performance Shares shall be forfeited immediately.


(e)The Performance Objectives may be adjusted as the Committee, in its sole
discretion, deems appropriate.


(f)If, prior to the Earned Date, the Executive experiences a Termination of
Service due to death or Disability, the Performance Objectives will be deemed to
be attained at 100% of the target level and all of the unearned Shares
underlying the PRSU s will deemed to be Earned Performance Shares.


(g)If, prior to the end of the Performance Period, (i) the Executive experiences
a Termination of Service for reasons other than death, Disability or Cause, or
(ii) there is a Change of Control, the Committee, may, in its sole discretion,
deem the Performance Objectives to be attained at the level (not to exceed the
100% of the target level) determined by the Committee as to all or part of the
unearned Shares underlying the PRSU s and deem them to be Earned Performance
Shares.


Section 3.2 - Vesting/Settlement


(a)Subject to the Executive's continued employment with the Company through the
Vesting Date and Section 3.2(b) through 3.2(d), the Earned Performance Shares
shall vest on the Vesting Date and become payable in accordance with Section
3.2(f) below:


(b)If, prior to the Vesting Date, the Executive experiences a Termination of
Service due to (i) a termination by the Company without Cause, (ii) resignation
with Good Reason by the Executive, (iii) delivery to the Executive of a notice
of non-renewal prior to the end of the Initial Term or the first Renewal Term,
or (ii) the Executive's Retirement, (A) the Executive shall be entitled to
service credit equal to an additional twenty-four (24) months, measured as of
the date of termination and (B) the PRSUs shall be deemed to have a vesting
schedule, in lieu of the vesting schedule contemplated under Section 3.1(a),
providing for the vesting of one-third (1/3rd) of the Earned Performance Shares
on each of the first three (3) anniversaries of the Deemed Vesting Commencement
Date. If, after giving effect to the service vesting credit provided under this
Section 3.2(b), the Executive is not deemed to have satisfied the requirement of
continued employment through the Vesting Date or through one or more of the
applicable vesting dates pursuant to this Section, any unvested Earned
Performance Shares shall be forfeited as of the date of termination.

5
6598029-v8\GESDMS

--------------------------------------------------------------------------------




(c)If,prior to the Vesting Date and within two years of a Change of Control, the
Executive experiences a Termination of Service due to (i) termination by the
Company without Cause, (ii) resignation with Good Reason by the Executive or
(ii) delivery to the Executive of a notice of non­-renewal prior to the end of
the Initial Term or first Renewal Term, the Executive shall be entitled to
service credit through the Vesting Date.


(d)If the Executive experiences a Termination of Service due to death or
Disability prior to the Vesting Date, any unvested Earned Performance Shares
shall immediately vest.


(e)If, prior to the Vesting Date, the Executive experiences a Termination of
Service for any reason other than those described in Sections 3.2(b) through
3.2(d), the PRSUs and any unvested Earned Performance Shares will be immediately
forfeited and the Executive will not be entitled to the PRSUs or the underlying
Shares.


(f)    Earned Performance Shares that vest in accordance with this Section 3.2
shall be delivered within one month following the earlier of (i) the Vesting
Date or (ii) the accelerated vesting contemplated under Section 3.2(d).


(a)In the event of a Change of Control, unvested Earned Performance Shares shall
not automatically vest and become exercisable and the Committee shall have the
sole discretion to accelerate the vesting of unvested Earned Performance Shares.


(b)The Executive agrees to execute and deliver or electronically accept, in the
manner and within the period specified in the Executive's online account with
the Company's designated broker/stock plan administrator, the Agreement
including any applicable Schedules thereto.


(c)The Committee may, in its sole discretion, cancel the PRSUs if the Executive
fails to execute and deliver or electronically accept the Agreement and
documents within the period set forth in Section 3.2(h).


Section 3 .3 - Conditions to Issuance of Shares


The Earned Performance Shares to be delivered under this Agreement may be
previously authorized but unissued Shares. Such Shares shall be fully paid. The
Company shall not be required to deliver any certificates representing such
Shares (or their electronic equivalent) allotted and issued upon the applicable
date of the vesting of the PRSUs prior to fulfillment of all of the following
conditions, and in any event, subject to Section 409A of the Code:


(a)The obtaining of approval or other clearance from any state, federal, local
or foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;


(b)The Executive has paid or made arrangements to pay the Tax-Related items
pursuant to Section 2.5; and


(c)    Without limiting the generality of the foregoing, the Committee may in
the case of U.S. resident employees of the Company or any of its Subsidiaries
require an opinion of counsel reasonably acceptable to it to the effect that any
subsequent transfer of Earned Performance Shares acquired on the vesting of
PRSUs (other than a transfer through a sale of the Shares on the principal stock
exchange or electronic trading system on which such Shares are then traded) does
not violate the Exchange Act and may issue stop-transfer orders in the U.S.
covering such Shares.


Section 3.4 - Rights as Shareholder


The Executive shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares that may be received upon
the settlement of the PRSU s unless and until certificates representing such
Shares or their electronic equivalent shall have been issued by the Company to
the Executive.


Section 3.5 - Limitation on Obligations


The Company's obligation with respect to the PRSUs granted hereunder is limited
solely to the delivery to the Executive of Shares within the period when such
Shares are due to be delivered hereunder, and in no way shall the Company become
obligated to pay cash in respect of such obligation. The PRSUs shall not be
secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its Subsidiaries be designated as
attributable or allocated to the satisfaction of the Company's obligations under
this Agreement. In addition, the Company shall not be liable to the Executive
for damages relating to any delays in issuing the Share certificates or its
electronic

6
6598029-v8\GESDMS

--------------------------------------------------------------------------------




equivalent to the Executive (or his designated entities), any loss of the
certificates, or any mistakes or errors in the issuance of the certificates (or
the electronic equivalent) to the Executive (or his designated entities) or in
the certificates themselves.


ARTICLE IV


ADDITIONAL TERMS AND CONDITIONS OF THE PRSUs


Section 4.1 - Nature of Award


In accepting the PRSUs, the Executive acknowledges, understands and agrees that:


(a)the Plan is established voluntarily by the Company, is discretionary in
nature and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;


(b)the Executive's participation in the Plan is voluntary and subject to the
terms of the Employment Agreement;


(c)the PRSUs and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation under any pension arrangement;


(d)the PRSUs and any Shares acquired under the Plan and the income and the value
of the same are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, dismissal, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;


(e)    the future value of the Shares underlying the PRSUs is unknown,
indeterminable, and cannot be predicted with certainty;


(f)    unless otherwise provided in the Plan, the Employment Agreement or by the
Company in its discretion, the PRSUs and the benefits evidenced by this
Agreement do not create any entitlement to have the PRSUs or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any Change of Control or similar event
affecting the Shares of the Company; and


(g)    if the Executive provides services outside the United States the
Executive acknowledges and agrees that neither the Company nor any Subsidiary or
Designated Associate Company shall be liable for any foreign exchange rate
fluctuation between the Executive's local currency and the United States Dollar
that may affect the value of the PRSUs or of any amounts due to the Executive
pursuant to the settlement of the PRSUs or the subsequent sale of any Shares
acquired upon settlement.


Section 4.2 - No Advice Regarding Grant


The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Executive's participation in
the Plan, the issuance of Shares upon vesting of the PRSUs or sale of the
Shares. The Executive is hereby advised to consult with his own personal tax,
legal and financial advisors regarding his participation in the Plan before
taking any action related to the Plan.




ARTICLE V


DATA PRIVACY NOTICE AND CONSENT


Section 5 - Data Privacy


(a)The Executive hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Executive's personal data
as described in this Agreement and any other PRSU materials ("Data") by and
among, as applicable, the Company, its Subsidiaries and Designated Associate
Companies for the exclusive purpose of implementing, administering and managing
the

7
6598029-v8\GESDMS

--------------------------------------------------------------------------------




Executive's participation in the Plan.


(b)The Executive understands that the Company may hold certain personal
information about the Executive, including, but not limited to, the Executive's
name, home address, telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all PRSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Executive's favor, for the exclusive purpose of implementing, administering and
managing the Plan.


(c)The Executive understands that Data will be transferred to Morgan Stanley
Smith Barney or to any other third party assisting in the implementation,
administration and management of the Plan. The Executive understands that the
recipients of the Data may be located in the Executive's country or elsewhere,
and that the recipients' country (e.g., Ireland) may have different data privacy
laws and protections from the Executive's country. The Executive understands
that, if he lives outside of the United States, he may request a list with the
names and addresses of any potential recipients of the Data by contacting his
local human resources representative. The Executive authorizes the Company,
Morgan Stanley Smith Barney and any other recipients of Data which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his participation in the Plan. The Executive understands that Data
will be held only as long as is necessary to implement, administer and manage
the Executive's participation in the Plan. The Executive understands that if he
resides outside the United States, he may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his local human resources
representative. Further, the Executive understands that he is providing the
consents herein on a purely voluntary basis. If the Executive does not consent,
or if the Executive later seeks to revoke his consent, his employment status or
service and career with the Company will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Executive's consent is that
the Company would not be able to grant the Executive PRSUs or other equity
awards or administer or maintain such awards. Therefore, the Executive
understands that refusing or withdrawing his consent may affect the Executive's
ability to participate in the Plan. For more information on the consequences of
the Executive's refusal to consent or withdrawal of consent, the Executive
understands that he may contact his local human resources representative.


ARTICLE VI


MISCELLANEOUS
Section 6.1 - Administration


The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
Subject to the terms of the Employment Agreement, all actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Executive, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or the PRSUs. In
its absolute discretion, the Committee may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.


Section 6.2 - PRSUs Not Transferable


Neither the PRSUs nor any interest or right therein or part thereof shall be
subject to the debts, contracts or engagements of the Executive or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 6.1
shall not prevent transfers made solely for estate planning purposes or under a
will or by the applicable laws of inheritance.

8
6598029-v8\GESDMS

--------------------------------------------------------------------------------






Section 6.3 - Binding Effect


The provisions of this Agreement shall be binding upon and accrue to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.


Section 6.4 - Notices


Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company at the following address:


Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
Attention: General Counsel


and any notice to be given to the Executive shall be at his address contemplated
by the Employment Agreement.
By a notice given pursuant to this Section 6.4, either party may hereafter
designate a different address for notices to be given to him. Any notice shall
have been deemed duly given when sent by facsimile or enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service or the United Kingdom's Post Office or in the case
of a notice given by the Executive if he is resident outside the United States
of America or the United Kingdom, sent by facsimile or by a recognized
international courier service.


Section 6.5 - Titles


Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.


Section 6.6 - Applicability of Plan


The PRSUs and the Shares underlying the PRSUs shall be subject to all of the
terms and provisions of the Plan, to the extent applicable to the PRSUs and the
underlying Shares.


Section 6.7 - Amendment


This Agreement may be amended only by a document executed by the parties hereto,
which specifically states that it is amending this Agreement.


Section 6.8 - Governing Law


This Agreement shall be governed by, and construed in accordance with the laws
of Ireland without regard to its conflict of law principles.


Section 6.9 - Jurisdiction


The State and Federal courts located in the County of New York, State of New
York shall have exclusive jurisdiction to hear and determine any suit, action or
proceeding, and to settle any disputes, which may arise out of or in connection
with this Agreement and, for such purposes, the parties hereto irrevocably and
unconditionally submit to the exclusive jurisdiction of such courts.


Section 6.10 - Arbitration


Any dispute with may arise out of or in connection with this Agreement will be
subject to the Arbitration clause set forth in Section 7(i) of the Employment
Agreement.



9
6598029-v8\GESDMS

--------------------------------------------------------------------------------




Section 6.11 - Electronic Delivery and Acceptance


The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The
Executive hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. Further, to the extent that this Agreement has been executed on behalf
of the Company electronically, the Executive accepts the electronic signature of
the Company.


Section 6.12 - Severability


The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.


Section 6.13 - Schedule A


The PRSUs shall be subject to any special provisions, if any, set forth in
Schedule A for the Executive's country of residence. If the Executive relocates
to one of the countries included in Schedule A during prior to the vesting of
the PRSUs, the special provisions for such country shall apply to the Executive,
to the extent the Company determines that the application of such provisions is
necessary or advisable for legal or administrative reasons. Schedule A
constitutes part of this Agreement.


Section 6.14 - Imposition of Other Requirements


The Company reserves the right to impose other requirements on the PRSUs and the
Shares acquired upon vesting of the PRSUs, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Executive to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


Section 6.15 - Waiver


The Executive acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Executive
or any other Participant.


Section 6.16 - Counterparts.


This Agreement may be executed in any number of counterparts (including by
facsimile), each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


Section 6.17 - Code Section 409A.


For purposes of United States taxpayers, it is intended that the terms of the
PRSUs will comply with the provisions of Section 409A of the Code and the
Treasury Regulations relating thereto so as not to subject the Executive to the
payment of additional taxes and interest under Section 409A of the Code, and
this Agreement will be interpreted, operated and administered in a manner that
is consistent with this intent. In furtherance of this intent, the Committee may
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, in each case, without the consent of the Executive, that the
Committee determines are reasonable, necessary or appropriate to comply with the
requirements of Section 409A of the Code and related United States Department of
Treasury guidance. In that light, the Company, its Subsidiaries and any
Designated Associate Companies make no representation or covenant to ensure that
the PRSUs that are intended to be exempt from, or compliant with, Section 409A
of the Code are not so exempt or compliant or for any action taken by the
Committee with respect thereto. Nothing in the Agreement shall provide a basis
for any person to take action against the Company, its Subsidiaries and any
Designated Associate Companies based on matters covered by Section 409A of the
Code, including the tax treatment of any Shares or other payments made under the
PRSUs granted hereunder, and the Company, its Subsidiaries and any Designated
Associate Company shall not under any circumstances have any liability to the
Executive or his estate or any other party for any taxes, penalties or interest
due on amounts paid or payable under this Agreement, including taxes, penalties
or interest imposed under Section 409A of the Code.



10
6598029-v8\GESDMS

--------------------------------------------------------------------------------




By the Executive's execution or electronic acceptance of this Agreement
(including the Schedules attached hereto) in the manner specified in the
Executive's online account with the Company's designated broker/stock plan
administrator, the Executive and the Company have agreed that the PRSUs are
granted under and governed by the terms and conditions of the Plan and this
Agreement
(including the Schedules attached hereto)


 
 
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
 
 
 
 
/S/ DOMINIC CASSERLEY
 
By:
/S/ ADAM L. ROSMAN
DOMINIC CASSERLEY
 
Name:
ADAM L. ROSMAN
 
 
Title:
Group General Counsel



 

11
6598029-v8\GESDMS

--------------------------------------------------------------------------------




SCHEDULE A


COUNTRY-SPECIFIC APPENDIX TO
PERFORMANCE-BASED RESTRICTED SHARE UNITS AWARD AGREEMENT


WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
2012 EQUITY INCENTIVE PLAN


Terms and Conditions


This Schedule A includes additional terms and conditions that govern the PRSUs
granted to the Executive under the Willis Group Holdings 2012 Equity Incentive
Plan, as amended from time to time (the "Plan") if the Executive resides in one
of the countries listed below. This Schedule A forms part of the Agreement.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement or the Plan.


Notifications


This Schedule A also includes information based on the securities, exchange
control and other laws in effect in the Executive's country as of May 2013. Such
laws are often complex and change frequently. As a result, the Company strongly
recommends that the Executive not rely on the information noted herein as the
only source of information relating to the consequences of the Executive's
participation in the Plan because the information may be out of date at the time
the PRSUs vest under the Plan.


In addition, the information is general in nature. The Company is not providing
the Executive with any tax advice with respect to the PRSUs. The information is
provided below may not apply to the Executive's particular situation, and the
Company is not in a position to assure the Executive of any particular result.
Accordingly, the Executive is strongly advised to seek appropriate professional
advice as to how the tax or other laws in the Executive's country apply to the
Executive's situation.


Finally, if the Executive is a citizen or resident of a country other than the
one in which the Executive is currently working, transfers employment after the
Grant Date, or is considered a resident of another country for local law
purposes, the notifications contained herein may not be applicable to the
Executive, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall be applicable to the Executive.


UNITED KINGDOM


Terms and Conditions


PRSU Payment
This provision supplements Section 2.2 of the Agreement:


The PRSUs do not provide any right for the Executive to receive a cash payment
and the PRSUs will be settled in Shares only.


Tax Withholding Obligations
The following provisions supplement Section 2.5 of the Agreement:


The Executive agrees that if he does not pay or the Company does not withhold
from the Executive the full amount of income tax that the Executive owes at
vesting, or the release or assignment of the PRSUs for consideration, or the
receipt of any other benefit in connection with the PRSUs (the "Taxable Event"),
within 90 days after the Taxable Event or such other period specified in section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, then the
amount of any uncollected income tax will constitute a benefit to him on which
additional income tax and national insurance contributions ("NICs" will be
payable. The Executive understands and agrees that he will be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime and for reimbursing the Company for the
value of any NICs due on this additional benefit.





12
6598029-v8\GESDMS

--------------------------------------------------------------------------------




UNITED STATES OF AMERICA


Notifications


Exchange Control Information. Under the Foreign Account Tax Compliance Act
("FATCA"), United States persons who hold Shares or rights to acquire Shares
(i.e., PRSUs) may be required to report certain information related to their
holdings in Shares to the extent the aggregate value of the Shares exceeds
certain thresholds (depending on the Executive's filing status) with the
Executive's annual tax return. The Executive is advised to consult with his
personal tax or legal advisor regarding any FATCA reporting requirements with
respect to the PRSU s or any Shares acquired under the Plan.


In addition, United States persons who have signature or other authority over,
or a financial interest in, bank, securities or other financial accounts outside
of the United States (including a non-U.S. brokerage account holding the Shares
or proceeds from the sale of Shares) must file a Foreign Bank and Financial
Accounts Report ("FBAR") with the United States Internal Revenue Service each
calendar year in which the aggregate value of the accounts exceeds $10,000. The
FBAR must be on file by June 30 of each calendar year for accounts held in the
previous year which exceed the aggregate value.







13
6598029-v8\GESDMS